Citation Nr: 1026383	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment of compensation benefits in the calculated 
amount of $5,526.00, was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from February 1977 to February 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) decision of June 2006 which 
retroactively decreased the Veteran's VA compensation benefits 
for the period from December 1998 to June 2006, resulting in the 
creation of an overpayment in the amount of $5,526.00.  The 
Veteran challenged the validity of the debt.  Although he was 
reimbursed by Defense Finance and Accounting Service (DFAS) for 
the amount of the overpayment, he pursued his appeal because of 
the tax advantages of compensation, in comparison to military 
retirement pay.


FINDINGS OF FACT

1.  As pertinent to this appeal, the Veteran was in receipt of 
compensation benefits in an amount which included additional 
compensation for his spouse, K, for the period from December 1998 
through May 2006.  

2.  The Veteran was divorced from his wife, K, in November 1998.  

3.  The Veteran married V in April 1999.  

4.  VA was not notified of the Veteran's divorce from K or 
marriage to V until May 2006.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of 
$5,526.00, was properly created.  38 U.S.C.A. §§ 1115, 5110, 5112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.4, 3.401, 3.501 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In this case, however, the essential facts are not in 
dispute; the case rests on the interpretation and application of 
the relevant law.  The VCAA does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. 
Reg. 25180 (2004) (holding that VCAA notice was not required 
where evidence could not establish entitlement to the benefit 
claimed).  There is no possibility that any additional notice or 
development would aid the appellant in substantiating his claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any 
deficiency of notice or of the duty to assist constitutes merely 
harmless error.  

The Veteran was originally granted entitlement to service-
connected compensation benefits at the 50 percent rate by a 
rating decision dated in September 1997.  In a letter dated in 
October 1997, he was informed of his award of service connection, 
and notified of various conditions concerning his award of 
compensation benefits, including an explanation of the tax 
benefits of compensation versus military retirement pay, and how 
his military retirement pay would be reduced by the amount of the 
VA compensation.  He was informed, in a separate paragraph, that 
"[w]e're paying you additional benefits for your spouse, [K], 
and your child, [E].  Let us know right away if there is any 
change in the status of your dependents."  

In May 2006, the Veteran was informed that he had recently been 
sent a form asking about his dependents, to which he had not 
responded, and, therefore, VA planned to reduce his compensation 
payments.  Later that month, the form was received.  The 
completed form notified VA that the Veteran had been divorced 
from K in November 1998, and that he had married V in April 1999.

The law provides that additional compensation may be paid to a 
Veteran on account of a dependent spouse, if the Veteran has 
service-connected disability rated 30 percent or more.  
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The effective date 
for additional compensation for a dependent spouse is the latest 
date of the Veteran's marriage, if the evidence of the event is 
received within one year of the marriage; otherwise, the date 
notice of the dependent is received.  38 C.F.R. § 3.401(b); see 
38 U.S.C.A. § 5110(f).  Payment commences the beginning of the 
month after the effective date.  38 U.S.C.A. §  5111.  The 
effective date of a reduction of compensation due to divorce will 
be last day of the month in which the divorce occurred.  
38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

Thus, the Veteran is not entitled to benefits on behalf of the 
new spouse, V, until VA is notified of the marriage (and, of 
course, the preceding divorce), but his entitlement to benefits 
for the previous spouse, K, ceased with the divorce, regardless 
of when VA was informed.

The Veteran contends that he was never told that he had to inform 
VA of his divorce and remarriage.  He states that he thought that 
VA was paying him a percentage of his retirement pay for his 
disability, and not an added amount for dependents.  He states 
that he notified the Defense Finance and Accounting Service 
(DFAS) of his divorce and remarriage, and was not told he also 
had to notify VA.  

However, while the Veteran currently may not recall the substance 
of the October 1997 letter from VA, he had been notified that he 
was receiving additional benefits for his spouse, K, in October 
1997, and that he must notify VA right away of any change in the 
status of his dependents.  Thus, he was notified, by VA, that he 
was receiving benefits for his spouse, who was identified by 
name, and that VA must be provided notice of any dependency 
changes.  Only a little over a year later, in November 1998, he 
was divorced from this identified spouse.  He did not notify VA 
of his divorce at the time; nevertheless, as of December 1998, he 
was no longer entitled to receive compensation benefits in an 
amount based on a dependent spouse, whether or not VA was 
notified of the divorce.  

Several months after that, in April 1999, he remarried, this time 
to V.  At that point, he would have been entitled to receive 
benefits for a dependent spouse, if he had provided evidence of 
the remarriage (and prior divorce) within a year, but he did not 
notify VA of his remarriage, nor provide documentation of the 
remarriage within a year; indeed, until requested to do so in 
2006.  

The Veteran feels that because he had a dependent spouse for all 
but five months of the period covered by the overpayment, he is 
entitled to the additional benefit for a spouse for the period 
from May 1999 through May 2006, and thus should not be charged 
for an overpayment for that period.  The law pertaining to VA 
benefits, however, requires not only the existence of a dependent 
spouse, but that VA receives proof of the relationship; both of 
these requirements must be met before entitlement is established.  
See 38 U.S.C.A. § 5112(f); 38 C.F.R. § 3.401.  

In this case, the Veteran was divorced from K in November 1998, 
thus terminating his entitlement to compensation for a dependent 
spouse.  He married V in April 1999, but did not notify VA of 
this marriage until May 2006; thus, entitlement to benefits for 
the dependent spouse V cannot be effective prior to the date of 
notification.  Therefore, payments for the dependent spouse V 
properly commenced in June 2006, and the overpayment in the 
amount of $5,526.00 was properly created.  As the law is 
dispositive in this case, and the relevant facts are not in 
dispute, the appeal must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An overpayment in the calculated amount of $5,526.00, was 
properly created; the appeal is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


